In a proceeding pursuant to CPLR article 78 inter alia to compel the New York State Board of Parole to furnish petitioner with a statement of the reasons for the denial of his application for release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County, dated September 16, 1975, which granted the application to the extent of directing the Board of Parole to provide petitioner with a new parole hearing. Appeal dismissed as academic, without costs or disbursements. It appears that petitioner has been released from confinement. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.